Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to use in this Post-Effective Amendment No. 2 to Registration Statement (333-193520) on Form S-1 of FluoroPharma Medical, Inc. of our report dated March 24, 2014, relating to our audit of the consolidated financial statements, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the caption “Experts” in such Prospectus. /s/ Wolf & Company, P.C. Boston, Massachusetts January 7, 2015
